EXHIBIT 10.2

 

 

Third Amendment to Vivarium Agreement

 

This Third Amendment to Vivarium Agreement ("Third Amendment") is dated July 20,
2020 ("Third Amendment Effective Date") and is entered into by and between Cue
Biopharma, Inc. ("Licensee") and MIL 21E, LLC ("Licensor").

 

WHEREAS, Licensor and Licensee are parties to a certain Vivarium Agreement dated
September 20, 2018, as amended by a certain First Amendment to Vivarium
Agreement dated October 31, 2018, and as amended by a certain Second Amendment
to Vivarium Agreement dated September 19, 2019 (together "Vivarium Agreement").
All capitalized terms used herein without definition shall have the meanings
ascribed to them in the Vivarium Agreement. This Third Amendment shall be
governed by the terms of the Vivarium Agreement and if there is any conflict
between the covenants and representations contained in the Vivarium Agreement
and this Third Amendment, the terms of the Vivarium Agreement shall prevail and
be binding upon Licensor and Licensee; and

 

NOW THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Licensor and Licensee agree to
add the following provisions to the Vivarium Agreement:

 

 

 

1.

Section 2 of the Vivarium Agreement shall be modified so that the Vivarium Term
shall expire on June 14, 2022.

 

 

 

2.

Except as expressly amended hereby, all terms and conditions of the Vivarium
Agreement shall remain unchanged and in full force and effect with the exception
of the First Amendment which terms shall be considered nullified as of the Third
Amendment Effective Date. The amendment made herein shall be effective as of the
Third Amendment Effective Date. This Third Amendment may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one and the same document. The Vivarium Agreement
shall, together with this Third Amendment, be read and construed as a single
instrument.

 

 

LICENSOR:LICENSEE:

 

By:

 

/s/ Amrit Chaudhuri

  

            

  

By:

 

/s/ Daniel R. Passeri

Name:

 

Amrit Chaudhuri

  

 

  

Name:

 

Daniel R. Passeri

Title:

 

CEO

  

 

  

Title:

 

Chief Executive Officer

 